DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Original claims were filed on 5/18/2020. A supplemental amendment was filed on 12/23/2020. The 12/23/2020 claims are examined in this Office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings were received on 5/18/2020.  These drawings are accepted. Copies of the original drawings are stored in SCORE and may be accessed via PAIR using the Supplemental Content Tab.

Specification
The use of terms, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. For example, in paragraph 214, the specification properly identifies ILLUMINA® and ION TORRENT™.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
The claims recite “the drug is 3-(4-amino-1-oxo-1,3-dihydro-isoindol-2-yl)-piperidine-2,6-dione (lenalidomide); 3-(5-amino-2-methyl-4-oxo-4H-quinazolin-3-yl)-piperidine-2,6-dione (Compound A); or a stereoisomer thereof; or a pharmaceutically acceptable salt, solvate, hydrate, co-crystal, clathrate thereof; or a polymorph thereof”. The phrase “a stereoisomer thereof; or a pharmaceutically acceptable salt, solvate, hydrate, co-crystal, clathrate thereof; or a polymorph thereof” is interpreted as referencing alternative forms of lenalidomide and/or compound A.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 7-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more. 
The claim(s) recite(s) the following steps:
“comparing the level of expression of the one, two, three, four, five or more of the genes identified in Table 1, 2, or 3 in the first biological sample with the level of expression of the same genes in a second biological sample(s) from a second patient(s)” (claim 1);

“comparing the gene expression profile of the genes or subset of genes in the first biological sample to (i) the gene expression profile of the genes or subset of genes in biological samples from DLBCL patients which are responsive to the drug and (ii) the gene expression of the genes or subset of genes in biological samples from DLBCL patients which are not responsive to the drug” (claim 3); and

“comparing the level of expression of the one, two, three, four, five or more of the genes identified in Table 1, 2, or 3 in the first biological sample with the level of expression of the same genes in a second biological sample(s) from a second DLBCL patient(s)” (claim 4). 

The above steps are judicial exceptions in the form of abstract ideas. The claims broadly encompass comparing expression levels for a single gene or two genes, which can easily be performed mentally by simply comparing two values.

The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. 
The claims are contrasted with claim 4 which does apply the judicial exceptions to effect a particular treatment for a disease or medical condition.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available arrays and established techniques that are well-known as described in paragraphs 68, 74, 192 and 214 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:



Claims 1, 3-4 and 7-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for embodiments of the claimed methods where the patients are human patients, the biological samples are DLBCL lymph node biopsies from first and second patients, expression levels are determined as the RNA level and the human patients are treated with the claimed drug based on the criteria set forth in the claim, does not reasonably provide enablement for the full scope of the claims that broadly encompass any patient and any biological sample.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
Nature of the Invention and Scope of the Claims:
The claims are broadly drawn to methods of predicting the responsiveness of DLBC patient to treatment with a drug or treating a DLBCL patient with a drug, wherein 
Teachings in the Specification and Examples:
The instant specification describes the analysis of nucleic acid expression levels for the genes of Table 2 in DLBCL lymph nodes biopsies. The expression level of the genes of Table 2 were found to differentiate between those that respond to treatment with lenalidomide or Compound A and those that do not. 
State of the Art and Unpredictability of the Art:
The level of skill in the art is deemed to be high, however, the predictably associated with the ability to predict responsiveness to lenalidomide or compound A in any patient based on the expression level of the genes of Table 2 in any biological sample is higher. The unpredictability is described below.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The art of Whitehead (Genome Biology. 2005. 6(2): Article R13) teaches that many different cancers have unique tissue specific patterns of gene expression (page 1, col 2). This is relevant to the instant claims because the claimed method encompasses 
Saito-Hisaminato (DNA Research. 2002. 9:35-45) teaches that gene expression levels vary between tissues. This is relevant to the present claims because the claimed methods encompass any biological sample that is then subjected to analysis of the level of expression of the genes of Table 1, 2 or 3. Therefore, it is unpredictable whether the expression levels of a saliva sample or a blood sample would actually predict responsiveness to lenalidomide or compound A or if the expression level is just a reflection of the gene expression within the saliva or blood sample. Furthermore, because DLBCL cells are targeted by lenalidomide or compound A, it is unpredictable whether the gene expression levels of the genes of Table 1, 2 or 3 in a saliva or blood would predict responsiveness of the DLBCL cells to lenalidomide or compound A.
Hoshikawa (Physical Genomics. 2003. 12:209-219) teaches unpredictability with regard to applying gene expression results among different organisms. The reference teaches the analysis of gene expression in lung tissue in response to hypoxic conditions which lead to pulmonary hypertension (Fig. 1). The reference teaches that the gene expression profile in mouse is different from that observed in rat (Tables 1-4; p.209 - Abstract). This is relevant to the instant claims because the claimed method encompasses any patient, including mice and rats. Therefore, it is unpredictable whether the human expression data can be applied to non-human subject in order to predict a non-human patient’s response to treatment with lenalidomide or compound A.

Quantity of Experimentation:
	In order for one of ordinary skill in the art to practice the claimed method as broadly claimed, undue experimentation would be required. A number of parameters, including different types of samples from different species of patients with DLBCL, would have to be studied to establish that the expression of the elected panel of nucleic acids can be used to predict the response of a particular patient with DLBCL to treatment with lenalidomide or compound A.
Conclusions:


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4 and 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 3-4 and 7-18, the claim each reference multiple tables, each of which sets forth a set of genes. The claims are incomplete based on the reference to incorporate the multiple tables. Claims are to be complete in themselves, and incorporation by reference of a table is a necessity doctrine and not one of convenience. See MPEP 2173.05(s). In the present case, the gene names may be listed directly in the claims.
Regarding claims 1 and 7-18, in lines 9 and 24 the claims recite “the second DLBCL patient(s)”. The recitation lacks proper antecedent basis as the claim previously refers to a generic “second patient(s)”. 
Regarding claim 4, the claims state “administering the drug to the first patient if the one, two, three, four, five or more of the genes…”. It is unclear if applicant intends to the claims to encompass embodiments in which step (d) is not performed if the expression levels do not satisfy the claimed criteria.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim(s) 1, 3-4 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trotter ‘160 (WO 2015/085160 A2; effective filing date of 12/6/2013; cited on the 5/18/2020 IDS).
Regarding claims 1, 3-4 and 7, Trotter ‘160 obtaining a lymph node biopsies from DLBCL patients and determining the nucleic acid levels of genes. Trotter ‘160 teaches classifying a patient based on the nucleic acid levels of the genes as being responsive to lenalidomide therapy and treating the patient with lenalidomide. See para. 264-289; and claims 1-4 and 9-16.
The genes appear in Tables 1, 2, 3 and 4, which include at least C1RL, C8orf4, CILP, CPVL, CTSB, MEGF6, SERPING1 and XAF1.
Regarding claims 8-13, Trotter ‘160 teaches using an array platform that relies on detecting hybridization complexes (para. 267-269).
Regarding claims 14-15, Trotter ‘160 teaches DLBCL is refractory to treatments or a relapse patient (para. 19, 22 and 277).
Regarding claims 16-17, Trotter ‘160 teaches the DLBCL is a germinal center B cell type or activated B-cell-like subtype (para. 22).
Regarding claim 18, Trotter ‘160 teaches the DLBCL is a type III or “unclassified” (para. 9).

Claim(s) 1, 3-4 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trotter ‘292 (US 2016/0312292 A1; effective filing date of 12/6/2013; cited on the 5/18/2020 IDS).
Trotter ‘292 is a 371 application of the WO application published as WO 2015/085160 A2. Thus, Trotter ‘292 anticipates the claims for the same reason as Trotter ‘160.

Claim(s) 1, 3-4 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trotter ‘172 (WO 2015/085172; effective filing date of 12/6/2013;cited on the 5/18/20202 IDS).
Regarding claims 1, 3, 4 and 7, Trotter ‘172 obtaining a lymph node biopsies from DLBCL patients and determining the nucleic acid levels of genes. Trotter ‘172 teaches classifying a patient based on the nucleic acid levels of the genes as being responsive to lenalidomide therapy and treating the patient with lenalidomide. See para. 46-47, 60, 142 and 404-420; and claims 1-23, 31, 57, 97, 98, 128, 157, 158 and 164.
The genes identified as biomarkers include at least IFI44, THEMIS2 and XAF1.
Regarding claims 8-11, Trotter ‘172 teaches using an array platform that relies on detecting hybridization complexes (para. 149, 159, 410 and 475).
Regarding claims 12-13, Trotter ‘172 teaches detecting reaction products that are labeled in a quantitative PCR reaction (para. 6).
Regarding claim 14, Trotter ‘172 teaches DLBCL is refractory to treatments (para. 22, 34, 125 and 520).
Regarding claim 15, Trotter ‘172 teaches the DLBCL is relapsed (para. 520).
Regarding claims 16-17, Trotter ‘172 teaches the DLBCL is a germinal center B cell type or activated B-cell-like subtype (para. 520).
Regarding claim 18, Trotter ‘172 teaches the DLBCL is a type III or “unclassified” (para. 9).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 3-4 and 7-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,689,708 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods the predict patients that will be responsive to lenalidomide or Compound A based on gene expression levels, including C10orf54, C1RL, C20orf11, C8orf4, CILP, CLU, CPVL, CSF1R, CTSB, EPD41L3, FBXO32, IFI44, MEIS1, PHACTR2, PLAT, SERPING1, XAF1 and ZNF215 and including treating the patient with lenalidomide or Compound A.

Claims 1, 3-4 and 7-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 52, 54-58, 61-66 of copending Application No. 15/884221 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to methods the predict patients that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634